Title: From Thomas Jefferson to Caleb Strong, 14 July 1802
From: Jefferson, Thomas
To: Strong, Caleb


          
            Sir
            Washington July 14. 1802.
          
          I recieved two days ago your favor of the 6th. inst. on the subject of certain military articles delivered or proposed to be delivered to the US. and immediately referred it to the Secretary at war. from him you will recieve a letter written on the supposition that these articles have never been the subject of a contract between the US. and the state of Massachusets. yet it is possible such a contract may have been made, altho’ no evidence of it is found in the War office. should any such evidence exist, which you can be so good as to procure us, the matter will be taken up on that ground, and the contracts of the government of the US. be faithfully carried into execution.
          I have also asked the attention of the Secretary of the Navy to that part of your letter which mentions that some of the cannon of the fort were delivered for one of our vessels of war. he will immediately inform himself on the subject, and you may rest assured that whatever is just will be done, & without delay. perhaps your offices might aid us with further specific information of the transaction so far as the department of the Navy is concerned.
          I write in this imperfect state of information, because within a few days we shall take our usual recess for the months of August and September, to avoid passing them on the tide waters.
          I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        